Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/15/2018. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.  For this reason the priority claim has been denied.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  Claim 1 is presumed to be a system claim and not a method claim, see the 112b rejection.
For step 2A, the claim(s) recite(s) an abstract idea of managing the leasing of an electric motion apparatus such as an electric powered vehicle of some sort.  Using claim 4 as a representative example that is applicable to claim 1, the abstract idea is defined by the elements of:
checking, by a user, idle time periods of the electric power motion apparatus at a lease station, determining a lease time period, and reserving lease of the electric power motion apparatus; 
based on the lease reservation, unlocking, by the user, the electric power motion apparatus at the lease station within the lease time period to acquire the electric power motion apparatus; 
in use of the electric power motion apparatus, acquiring, lease information, a battery state and location information of the electric power motion apparatus; 
when a remaining power amount of the electric power motion apparatus is insufficient, sending a prompt message to the user, 
calculating time for replacing a battery of the electric power motion apparatus based on the battery state, 
determining a location where the battery of the electric power motion apparatus needs to be replaced based on the location information, and 
notifying the electric power motion apparatus whose battery needs to be replaced, and the time and location for replacing the battery to a manager of the lease station; and 
when the user returns the electric power motion apparatus via the lease application, enabling, self-check, and terminating the lease of the electric power motion apparatus if a return condition is satisfied and payment is made

The above limitations are reciting a process by which a user views availability information for leasing/renting an electric vehicle (specification discloses an electric water scooter, boats, or other types of electric motion apparatuses), reserves a vehicle, returns the rental, and pays for the rental.  This represents the concept of leasing/renting that is considered to be a certain method of organizing human activities (fundamental economic practice).   The same comments are applicable to claim 1 that also recites steps taken to manage the leasing of an electric power apparatus to a user.
For claim 4, the additional elements are the claimed lease application installed on a smart terminal, cloud management platform, and the recitation to the base station.  
For claim 1 the additional elements are the base station, electric power apparatus with wireless communication ability, smart terminal with a leasing application installed thereon, and a cloud management platform with a network.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computing devices connected to each other via a network where the devices are being used as nothing more than a tool to execute the steps that define the abstract idea of leasing.   See MPEP 2106.05(f).  The recitation to the use of the cloud management platform to perform some of the claimed steps is nothing more than “apply it” with a computer for the steps that define the abstract idea.  The steps claimed as being performed “by the user” or “by the manager” of the leasing station are clearly directed to human activity because they are reciting humans as performing the claimed steps.  When the claim is viewed as a whole it is apparent that the technology of the claim is nothing more than a mere instruction to use computers.  Additionally, the recitation to the electric power apparatus in claim 1 can be considered to be a field of use limitation that is broadly reciting the article to be rented.  The electric power apparatus with wireless communication ability reads on the use of a vehicle computer such as a telematics system for an electric vehicle, and this is why the examiner has treated the recitation to the electric power apparatus with wireless communication ability to be a mere instruction for one to use a computer and/or is a field of use limitation that merely sets forth that the leasing of the claims is for an electric powered vehicle as opposed to a liquid fuel (combustion type) vehicle.  This is claiming the field of use for the leasing and does not require a specific type of electric power apparatus that would amount to a particular machine.  
This above is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited devices to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  
For claim 5, the claim is reciting a further embellishment of the same abstract idea that was found for claim 4.  The predefining of the idle times and defining a reservation coefficient of the idle periods and calculating the number of electric power apparatuses that are leasable at the base station are steps that are part of the abstract idea of the claims and are part of managing for the leasing of electrically powered vehicles.  The additional elements are the use of the lease application that is installed on the smart terminal, and the cloud management platform.  These additional elements have been treated and interpreted in the same manner that has been set forth for claim 4.  These additional elements do not amount to more than a mere instruction for one to use computers connected via a network see MPEP 2106.05(f).
For claim 6, the claimed reducing of the amount of leasable electric motion apparatuses when lease reservation is received, and increasing the number of apparatus when a cancellation is received, are both elements that are part of the abstract idea.  This is claiming what happens when something is reserved, you put it aside so that it is not available anymore, and when a reservation is canceled, that item is made available again.  This defines more about the same abstract idea of claim 4.  The additional elements are the use of the cloud management platform.  This additional elements has been treated and interpreted in the same manner that has been set forth for claim 4.  This additional element does not amount to more than a mere instruction for one to use computers connected via a network see MPEP 2106.05(f).
For claim 7, the applicant is also reciting more about the same abstract idea of claim 4.  The claimed sending of a message to the user and guiding the user to their rental, unlocking the apparatus for use, is considered to be part of the same abstract idea because these limitations are further defining how the rental occurs.  The scanning of the lease identifier is considered to be an additional element that amounts to mere data gathering that is an insignificant extra solution activity at the 2nd prong, and that is well understood, routine, and conventional at step 2B.  The use of a scanner to scan data for data collection purposes reads on the use of a bar code scanner.  In 
CONTENT EXTRACTION AND TRANSMISSION LLC, Plaintiff-Appellant, v. WELLS FARGO BANK, NATIONAL ASSOCIATION (Federal Circuit 2014) the CAFC noted that the use of a scanner to obtain data (data collection step that is an insignificant extra solution activity per MPE 2106.05(g)) is a well understood activity.  This also applies to the claimed use of the scanner to scan the apparatus identifier.  This does not amount to a meaningful limitation that render the claims eligible.
Examiner Note:	
	Claims 2, 3, 8-10 are NOT being rejected under 35USC 101 because they  recite sufficient additional elements that provide for integration at the 2nd prong of the 2019 PEG.  The examiner makes this statement to clarify for the record that all claims have been analyzed for their eligibility and that only claims 1, 4, 5-7 are considered to be ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir.1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.   The written description requirement of 35 U.S.C. 112, first paragraph applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Ariad, 598 F.3d at 1349; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46 (Fed.Cir. 2005); Regents of the University of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See Ariad, 598 F.3d at 1350; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568). 
For claims 1, 4, the specification does not provide an adequate written description of the invention that is sufficient to convey possession for the claimed limitation reciting that a location is determined where the battery “needs to be replaced” based on location information.  Upon reviewing the specification for guidance as to how this computer implemented step is being performed, it is noted that the specification does nothing  more than to disclose that the system can determine the location where the battery needs to be replaced.  How this is being done is not disclosed by the applicant.  A location where the battery needs to be replaced is not just anywhere that it could be replaced, but is a location where is must be replaced, based on the claim language itself.  The disclosure in this regard amounts to functional claiming that is reciting the end result to be achieved without disclosing how the applicant is actually doing what is claimed.  The claimed limitation implies that there is some importance or criticality to the location where the battery “needs to be replaced” and nothing is disclosed in the specification about this feature and how the system goes about and determines where the battery “needs to be replaced” as opposed to a location where it could be replaced.  What this means as far as how this step is being performed is not disclosed in the specification and this represents a written description problem under 112a.
	For claim 5, the applicant claims predefining a reservation coefficient and recites that the reservation coefficient is based on big data indicative of busy degree of the lease station, where the applicant further defines that the big data regards lease quantity and use frequency.  Upon a review of the specification, it is noted that nothing further is disclosed about the reservation coefficient and how it is being determined other than the fact it is determined and somehow based on the big data indicative of busy degree at the lease station.  While the specification discloses that the reservation coefficient is based on data such as the quantity of leases and the use frequency, this does not explain what the coefficient is by how it is being determined such that the specification would be providing an adequate written description of the invention that conveys possession.  What is the reservation coefficient and how is it being determined?  It means next to nothing to disclose that the reservation coefficient is determined based on quantity data and usage data with no further explanation to give context to what the coefficient actually represents and how it is being determined.  
	 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claim 1, the claim recites that the invention is directed to a lease management system but also recites steps to a method that are being performed by a user and a station manager.  This renders the claim indefinite because it is not clear if the infringement occurs when one possesses the claimed structure or when one also has the user and station manager perform the claimed steps.  Claim 1 is a hybrid type of claim that is reciting a system and steps to a method in a single claim.  This is improper and results in the claim being indefinite.  The claim recites structure to the base station, the electric power motion apparatus, smart terminal, cloud platform, etc..  The examiner notes that the claim also recites steps that are being performed by a human being.  The claim recites the steps of:
a user checks idle time periods of the electric power motion apparatus at the lease station via the lease application and reserves lease, and returns the electric power motion apparatus via the lease application; and 
the manager of the lease station checks in real time the lease information, the battery state and the location information of the electric power motion apparatus at the lease station via the lease application, replaces the battery of the electric power motion apparatus based on the time and location notified by the cloud-end management platform, and performs lease management and maintenance of the electric power motion apparatus at the lease station

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  From MPEP 2173.05(p)(II):
“In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).”

The same rationale applies to pending claim 1 because claim 1 recites actions taken by a human being and that are not directed to the functionality of the system but are expressly reciting the user and station manager performing actions/steps in a positive manner as if the claim were a method claim.  This renders the claim indefinite.  For purposes of examination the claim has been treated as a system claim that recites structure.
For claim 8, the applicant recites “based on normal adjustment and control” for the lease control unit.  This language is not clear as far as the use of the term “normal” to describe the adjustment and the control is indefinite and subjective in nature.  It is not clear what the claim requires for the limitation reciting that the adjustment of the advancement direction is done based on “normal adjustment and control”.  This lanague is recited two times in claim 8.  This renders the claim indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (7181409) in view of Barfield, Jr. et al. (20160349330) and further in view of Colasacco (20170274798).
For claim 4, Murakami discloses a system and method of sharing electric vehicles that is analogous with a rental or lease of a vehicle.  Murakami discloses a plurality of leasing stations (the ports14) that have a kiosk at each station (satisfies the claimed smart terminal with a leasing application).  The electric motion apparatus is satisfied by the electric vehicles 16.  See column 6, lines 40-59.  In column 7, lines 8-19 Murakami teaches that the user employs the smart terminal to view vehicle availability information so that a vehicle can be reserved for the user (either future use of immediate use).  Also see column 9, lines 10-18 where the ability to make vehicle reservations is disclosed.  This satisfies the claimed determining of idle time periods (vehicle availability), determining a lease time period (inputting time the user expects to use the vehicle), and reserving the lease of the vehicle.  The vehicle is unlocked when the user  time period is reached, which is the act of allowing the user access to the vehicle.  See column 11, lines 37-62.  When a user returns a vehicle, it is self-checked in and the central server terminates the loaning of the vehicle.  Battery information in the form of state of charge is disclosed as being monitored so that the vehicles can be allocated efficiently to users, see column 13, lines 37-59.
Not disclosed by Murakami is the cloud management platform that receives lease information, battery state information, and location information.  Not disclosed is that the cloud platform sends a message to the user when the power amount is not sufficient  based on calculating a time to replace the battery.  Not disclosed is determining a location of where the battery needs to be replaced.  Also not disclosed is that the station manager is notified that the battery needs to be replaced with identification of the electric power apparatus that needs its battery replaced.  Not disclosed is that payment is rendered for the use of the vehicle.
Barfield discloses a battery monitoring system that is to be used for fleets of vehicles and that is able to notify the vehicle driver and a fleet owner or other interested party to the remaining life of a battery (the fact that a battery needs to be replaced). See paragraph 013 of Barfield where it is disclosed that battery health is monitored.  Paragraph 015 discloses that location information is obtained for the vehicle.  A central server is used to process the data.  The remaining life of the battery is calculated based on received battery information, vehicle usage information (satisfies the claimed lease information) and other relevant information, see paragraphs 017, 029 as examples.  The use of the invention with a vehicle fleet is taught in paragraph 029.  This makes the disclosure analogous to the system of Murakami that is also directed to a vehicle fleet where vehicles are used by different users and where battery state of charge is being monitored.  Paragraph 043 discloses that a message is sent to the driver informing them how long the battery will last.  Paragraph 062 teaches that the notification can also be sent to an owner or operator of a vehicle fleet.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Murakami with a system that can monitor the battery health, calculate remaining time to replace the battery, and send notifications to the driver and fleet operator that the battery needs to be replaced.  This would be desirable so that it can be determined when the batteries need to be replaced and by sending a notification to the drive rand the fleet operator in Murakami, this allows for the fleet operator to arrange for the battery to be replaced.  
Not addressed above is the use of the location information and sending the location of where the battery needs to be changed to the station manager.
Colasacco (20170274798) discloses a battery system that uses GPS to determine a location to replace a battery.  Paragraph 048 teaches the desirability of determining if a battery needs to be replaced and determining the location of a service provider that can replace the battery.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Murakami with the further ability to use the location of the vehicle to determine a service provider that can replace the battery, and to include the location of the service provider with the notification that is sent to the user and the fleet operator.  This would provide the predictable result of informing the user and fleet operator of where they can replace the battery.
Finally, not taught by the above combination is that payment is received for the use of the vehicle in Murakami.  While Murakami does not teach renting or leasing in return for a payment, those of ordinary skill in the art understand that vehicle renting and leasing is a well-known form of car sharing, and the examiner takes official notice of such a fact.  It would have been obvious to one of ordinary skill in the art to structure the vehicle sharing system of Murakami to be a vehicle leasing system that leases/rents vehicles to users in return for payment so that the vehicle fleet operator can make money and can have a profitable business. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
NPL article “State of charge estimation for electric vehicle batteries using unscented kalman filtering” discloses that it was well known in the vehicle art to determine state of charge for batteries of electric vehicles.  This is relevant to the claimed and disclosed invention.
“A second Life for Electric vehicle batteries…” discloses how to determine battery degradation and discloses how to go about predicting remaining battery performance.   This is relevant to the claimed and disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687